 



Exhibit 10.1
FORM OF
CONTINUING LETTER OF CREDIT AGREEMENT
     This CONTINUING LETTER OF CREDIT AGREEMENT (this “Agreement”) dated as of
May 21, 2007, among THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
(“Bank”) and                                          (“Applicant”).
For the purpose of inducing Bank to issue one or more irrevocable commercial
and/or standby letters of credit (each individually, a “Credit”, and
collectively, the “Credits”) from any office of Bank in or outside the United
States in Bank’s sole discretion from time to time, for Applicant’s account
substantially as shown in Applicant’s application (or in an application by any
subsidiary of Applicant designated by Applicant from time to time to make a
Credit application or request) made on a standard Bank form or other form of
letter of credit application satisfactory to Bank, Applicant hereby agrees as
follows:
1.      Payment Obligation.
(a) Applicant unconditionally agrees to reimburse Bank at such office, place or
account of Bank as specified by Bank, on or before an agreed value date (or, if
there is no agreed value date, then on demand), each amount paid by Bank with
respect to any draft or demand for payment under, or purporting to be under, any
Credit issued at the request or for the account of Applicant (i) against a
presentation that appears to comply with the terms and conditions of the Credit,
or (ii) with Applicant’s waiver of noncompliance or authorization to pay.
(b) As to any draft or demand for payment which is payable in United States
Dollars, Applicant shall reimburse Bank in United States Dollars. As to any
draft or demand for payment which is payable in a currency (“Alternate
Currency”) other than United States Dollars, Applicant shall reimburse Bank, as
Bank in its sole discretion may elect, either (i) in such Alternate Currency or
(ii) in United States Dollars, in which case the amount to be paid by Applicant
to Bank shall be the equivalent amount (as determined by Bank at its rate of
exchange) in United States Dollars of the amount payable in the Alternate
Currency under such draft or demand for payment, on the day such draft was paid
or demand honored for the purchase by Bank of such Alternate Currency. Applicant
shall comply with any and all governmental exchange regulations now or hereafter
applicable to any foreign exchange provided to Bank pursuant to this paragraph
1(b) and will indemnify and hold Bank harmless from any failure to so comply.
Applicant shall assume all risks (political, economic or otherwise) of
disruptions or interruptions in currency exchange with respect to any demand
payable in an Alternate Currency, and if there is no then prevailing exchange
rate, then Bank may obtain the Alternate Currency from any commercially
reasonable source, in which case Applicant shall pay Bank’s cost therefor,
inclusive of all reasonable expenses, in United States currency.
All payments to be made to Bank under any Credit or this Agreement shall be
payable in immediately available funds, without withholding, deduction or
set-off and free and clear of taxes (other than income and franchise taxes
imposed on Bank).

 



--------------------------------------------------------------------------------



 



2.       Fees and Costs.
     Except as otherwise provided in paragraph 4(i) of this Agreement, Applicant
agrees to pay to Bank in connection with each Credit issued at the request or
for the account of Applicant fees, charges and expenses (whether incurred by
Bank or its correspondents in connection with the Credits or this Agreement),
and any applicable interest thereon, in such amounts and at such times as are
mutually agreed by Bank and Applicant from time to time.
3.       Penalty Interest.
     If for any reason Bank makes payment under a Credit and is not reimbursed
in full by Applicant on the agreed value date (or on demand if there is no
agreed value date) in the manner prescribed by Bank, then Applicant agrees to
pay Bank interest at a rate per annum equal to two percent (2%) plus the Prime
Rate (as defined below), from the agreed value date (or from the date Bank makes
such reimbursement demand) to the date Applicant reimburses Bank for the amount
of such payment. All computations of interest shall be made by Bank on the basis
of a year of 360 days for the actual number of days elapsed. “Prime Rate” means
the rate of interest announced publicly, from time to time, by HSBC Bank USA at
its office in New York, New York as its prime rate and is a base rate for
calculating interest on certain loans. Without notice to Applicant, the Prime
Rate will change automatically from time to time as and in the amount by which
HSBC Bank USA’s prime rate shall fluctuate and any change in the interest rate
resulting from a change in the prime rate shall be effective on the date of such
change in the prime rate.
4.       Other Matters Pertaining to Credits.
(a) Bank shall not be responsible to Applicant for, and Bank’s rights and
remedies against Applicant shall not be impaired by, a payment by Bank against a
presentation that (i) does not appear to comply with the terms and conditions of
a Credit, or (ii) does appear to comply with the terms and conditions of a
Credit but such terms and conditions are not strictly in compliance with
Applicant’s application or request for such Credit, except, in either event, to
the extent and in the amount of any direct damages suffered or incurred by
Applicant in connection with the underlying transaction as a result of such
noncompliance. Except as may be expressly provided in this Agreement, Bank shall
not be liable to Applicant in contract, tort, or otherwise for any special,
indirect, consequential, or punitive damages.
(b) Applicant agrees that in the event of any increase in the amount of any
Credit, any extension of the time for presentment of drafts, or any other
modification of the terms of any Credit, this Agreement shall be binding upon
Applicant with regard to any such Credit so increased or otherwise modified, to
drafts covered thereby and to any action taken by Bank or any of Bank’s
correspondents in accordance with such extension, increase or other modification
provided Applicant has consented in writing to any such increase, extension or
other modification.
(c) Applicant agrees to notify Bank of any objection Applicant may have to
Bank’s issuance or amendment of a Credit, Bank’s acceptance or rejection of a
presentation under a Credit, or any other action or inaction taken or proposed
to be taken by Bank under or in connection with this Agreement or any Credit.
Applicant’s notice of objection must be given to Bank by expeditious means
within

 



--------------------------------------------------------------------------------



 



three (3) banking days after Applicant receives notice of the action or inaction
taken or proposed to be taken by Bank. For example, within three (3) banking
days after receiving a copy of a Credit or the originals or copies of documents
presented under a Credit, Applicant must examine them, notify Bank of any defect
in such Credit as issued or of any discrepancy in any presentation to which
Applicant objects, and specify each such defect or discrepancy, even if Bank has
indicated its satisfaction with the issuance or presentation or its awareness of
the defect or discrepancy.
(d) Absent fraud or manifest error on the part of Bank, Applicant’s failure to
give timely and specific notice of objection shall automatically waive
Applicant’s objection, authorize Bank’s action or inaction, and absolutely
preclude Applicant from raising the objection as a defense or claim against
Bank.
(e) Applicant’s acceptance or retention of any documents presented under or in
connection with a Credit (including originals or copies of documents sent
directly to Applicant) or of any property for which payment is supported by a
Credit shall ratify Bank’s honor of the documents and absolutely preclude
Applicant from raising a defense or claim with respect to Bank’s honor of the
relevant presentation.
(f) Applicant must take action to avoid and reduce the amount of damages to be
claimed against Bank. For example, in case of a claim for wrongful honor of the
like, Applicant must enforce its rights arising out of the underlying
transaction, except to the extent that enforcement is impractical because of the
insolvency of the beneficiary or other person against whom Applicant might
otherwise recover. In case of a claim for wrongful dishonor or the like,
Applicant must specifically and timely authorize Bank to effect a cure and must
give written assurances to the beneficiary that such cure is being arranged.
(g) If Bank honors a presentation under or in connection with a Credit for which
Applicant claims it is not obligated to reimburse or indemnify Bank, then
Applicant shall nonetheless pay to Bank the amount Bank paid, without prejudice
to Applicant’s claims against Bank to recover any Bank fees and costs paid by
Applicant with respect to the honored presentation, plus any direct damages that
Applicant is unable to avoid or reduce.
(h) Applicant’s aggregate remedies against Bank for honoring a presentation or
retaining honored documents in breach of Bank’s obligations to Applicant
(whether arising under this Agreement, applicable letter of credit practice or
law, or any other agreement or law) are limited to the aggregate amounts paid by
Applicant to Bank with respect to the honored presentation.
(i) In any dispute or litigation between Applicant and Bank, Applicant must pay
Bank’s reasonable and documented attorney’s fees, expert witness fees, and other
expenses of litigation, arbitration or dispute resolution, unless Applicant
prevails in obtaining an award of damages claimed against Bank. (Applicant does
not prevail if it obtains a contested injunction against honor of a Credit or to
the extent its damage claim against Bank is denied, reduced, or offset by a
damage remedy in favor of Bank.)
(j) Applicant agrees to indemnify Bank (and Bank’s directors, officers,
employees, attorneys, and agents), on demand, against claims and liabilities
(and related costs, including reasonable attorney’s

 



--------------------------------------------------------------------------------



 



fees, and other dispute resolution expenses) that arise out of or in connection
with this Agreement or any Credit to the extent that (i) Bank prevails in the
matter; or (ii) Applicant is responsible for the matter under this Agreement or
applicable law; or (iii) Bank is not responsible to Applicant for the matter
under this Agreement or applicable law. This indemnity covers claims and
liabilities, whether they arise or are settled formally or informally, in which
(i) a beneficiary seeks to enforce a Credit or any pre-advice of its issuance or
amendment; (ii) a beneficiary requested to issue its own undertaking seeks to be
reimbursed, indemnified, or compensated; (iii) an advising bank or a confirmer
or other nominated bank seeks to be reimbursed, indemnified, or compensated;
(iv) a third party seeks to enforce the rights of an applicant, beneficiary,
nominated bank, assignee of letter of credit proceeds, or holder of a document;
or (v) a government agency seeks to investigate or regulate specifically this
Agreement, a Credit, or any document or property received under this Agreement
or a Credit.
Applicant agrees to account to Bank, without demand, for any benefit Applicant
or any of its subsidiaries or affiliates at any time receives because Bank pays
or gives value in connection with a Credit but is for any reason whatsoever not
reimbursed or indemnified, such as benefit from a payment by Bank that satisfies
(wholly or partially) the underlying obligation, when due, or that avoids the
accrual of interest or penalties otherwise accruing on the underlying
obligation.
5.       Representations and Warranties.
     Applicant represents and warrants that (i) it is authorized to enter into
this Agreement; (ii) it has obtained all necessary authorizations, approvals,
notices and filings required for it to enter in this Agreement, and that such
authorizations, approvals, notices and filings remain in full force and effect;
(iii) this Agreement constitutes a legal, valid and binding obligation of
Applicant, enforceable against it in accordance with its terms, except to the
extent that such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar law relating to
creditors’ rights generally and to general principles of equity; (iv) the
execution, delivery and performance by Applicant of this Agreement does not and
will not contravene its charter, by-laws or other applicable organization
documents or any law or contractual restriction binding on or affecting it, the
contravention of which would have a material adverse effect on the financial
condition of Applicant; (v) the transactions covered by the Credits are not/will
not be prohibited under, or in violation of, any United States laws and
governmental regulations applicable thereto (including, without limitation,
regulations of the Office of Foreign Asset Control of the US Department of
Treasury); and (vi) no information now or hereafter furnished by Applicant to
Bank in connection with this Agreement or any Credit is or shall be, when taken
as a whole, materially false or misleading when furnished.
6.       Events of Defaults and Remedies.
(a) Any of the following events or conditions shall constitute an event of
default hereunder: (i) Applicant defaults in respect of any payment due Bank
under this Agreement or in the performance of any obligation, agreement, term or
condition of this Agreement or any other agreement with Bank; (ii) Applicant
becomes insolvent, makes any assignment for the benefit of creditors, files or
suffers the filing of any petition or action for relief under the provisions of
the Bankruptcy Code or other similar laws for the relief of, or relating to,
debtors, (iii) the voluntary or involuntary appointment of a receiver, trustee,
custodian or similar official to take possession of a material portion of
Applicant’s

 



--------------------------------------------------------------------------------



 



property and which is not dismissed or discharged within 60 days; (iv) any
representation made (or deemed made pursuant to the terms of this Agreement or
any other agreement between Applicant and Bank) in any financial statement or in
any other statement or document presented to Bank by, or on Applicant’s behalf
is, in any material respect, false or misleading when made or deemed made; or
(v) the reorganization, merger or consolidation of Applicant, or the making of
any agreement therefor, without the prior written consent of Bank, provided,
that if Applicant is the surviving corporation in any such reorganization,
merger or consolidation, the consent of Bank shall not be required.
(b) Upon the occurrence and during the continuance of any event of default, Bank
may pursue any remedy available at law or in equity to secure, collect, enforce,
or satisfy the obligations of Applicant under this Agreement, whether present or
future, absolute or contingent, or due or to become due (the “Obligations”),
whether against Applicant or other person, whether under this Agreement or any
separate security agreement, guaranty, or other agreement or undertaking
supporting this Agreement, and whether under the law applicable to letter of
credit agreements or to unjust enrichment, subrogation, setoff, possessory
liens, warranties on presentation, or otherwise. Bank may pursue its rights and
remedies separately, successively, or concurrently.
(c) An amount equal to the full undrawn amount of all issued and unexpired
Credits shall become immediately due and payable in immediately available funds
by Applicant to Bank, as cash collateral for such Credits and the Obligations,
at the option of Bank, upon and during the continuance of (i) any event of
default; (ii) any material adverse change in the business or financial condition
of Applicant; (iii) any material change or threatened change in the direct or
indirect ownership or control of Applicant or that segment of Applicant’s
business in the underlying transaction; or (iv) any Applicant injunction action,
beneficiary wrongful dishonor action, or other event that threatens to extend or
increase Bank’s contingent liability beyond the time, amount or other limit
provided in the Credit or this Agreement. Upon expiry of all such Credits, and
after application of any amounts paid to Bank pursuant to the preceding sentence
to the Obligations: (i) Applicant shall remain liable for any deficiency
remaining; and (ii) provided the Obligations have been irrevocably satisfied in
full and this Agreement terminated, Bank shall refund any surplus remaining.
Interest on such cash collateral shall accrue to Applicant at the then
prevailing federal funds rate for each day until paid to Applicant. For purposes
of this paragraph 6(c), Applicant hereby expressly waives presentment, demand,
protest or further notice of any kind.
7.       Miscellaneous.
(a) To the fullest extent permitted by law and/or whenever Bank has the right to
declare that cash collateral be delivered to Bank (whether or not is has been so
declared by Bank), Bank may set off and apply all deposits (general or special,
time or demand, provisional or final) and other credits as to which Bank is
debtor and Applicant is creditor against all of the Obligations, without notice
and without regard to the place or currency of payment or to the contingent,
absolute, or matured status of such credits or of the Obligations. To the extent
that Bank honors a presentation for which it remains unpaid, Bank may assert its
rights of subrogation under applicable law, whether Bank’s honor satisfies all
or only part of the underlying obligation. Applicant must, on reasonable notice,
cooperate with Bank in its assertion of Applicant’s rights against the
beneficiary, the beneficiary’s right against Applicant, and any other rights
that Bank may have by subrogation or assignment.

 



--------------------------------------------------------------------------------



 



(b) No course of dealing between Applicant and Bank and no delay or omission by
either party in exercising any right or remedy hereunder shall operate as a
waiver thereof or of any other right or remedy, and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. Either party may remedy any default
hereunder in any reasonable manner without waiving the default remedied and
without waiving any other prior or subsequent default. Each party’s rights and
remedies hereunder are cumulative.
(c) The terms “Bank” and “Applicant” as used herein shall include the successors
and assigns of those parties; provided that neither party may, without the prior
written consent of the other party, assign or grant participations in any of its
rights or obligations hereunder. Notwithstanding the foregoing, Bank may assign
or grant participations in this Agreement and in the payment obligations under
the Credits (i) to one or more subsidiaries or HSBC Group affiliates without the
prior written consent of Applicant; and/or (ii) to one or more third party
(non-HSBC Group affiliated) financial institutions with the prior written
consent of Applicant. Bank may disclose credit and other information regarding
Applicant and this Agreement to any permitted (actual or prospective) assignees
or participants; provided, however, that Bank shall exercise reasonable efforts
to ensure that any prospective assignees or participants receiving confidential
information regarding Applicant from Bank shall keep such information
confidential and shall prevent further disclosure of such information consistent
with Bank’s existing policies concerning the protection of confidential
information.
(d) Except as expressly provided in any written agreement or document which may
be hereafter executed and delivered by Bank, Bank shall have no obligations to
issue any Credit or to extend the expiration date of any Credit; the issuance
and extension of any Credit in each case being in Bank’s sole and absolute
discretion.
(e) No amendment of any provision of this Agreement, no waiver of any right or
remedy of Bank arising under this Agreement, and no inconsistent course of
dealing or performance between Bank and Applicant shall be enforceable against
Bank, unless Bank expressly agrees in a signed writing, and then only in the
specific instance and for the specific purpose for which given. (Bank’s issuance
of a Credit amendment shall constitute Bank’s signed writing expressly
consenting to such amendment).
(f) Captions of the paragraphs of this Agreement are solely for the convenience
of Bank and Applicant, and are not an aid in the interpretation of this
Agreement.
(g) This Agreement, together with all related documents and facility letter
executed substantially contemporaneously with this Agreement, from Bank to
Applicant, together constitute a written credit agreement and the final
agreement among the parties relating to the subject matter thereof, and may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements. There are no unwritten oral agreements among the parties.
(h) If, in any Credit or in any application or request for a Credit, any
designated subsidiary of Applicant is identified as the “applicant”, account
party”, or “customer” at whose request and on whose instruction and for whose
account the Credit is issued, then such subsidiary’s request or application for,
and utilization of, the Credit shall be deemed to be a request or application
for, and

 



--------------------------------------------------------------------------------



 



utilization of, the Credit under this Agreement by Applicant, and Applicant
shall assume all risk and liability for such subsidiary’s utilization, acts and
omissions in connection with such Credit, application and/or request. If more
than one party executes this Agreement as Applicant, then the term “Applicant”
shall include each as well as all of them, and their obligations hereunder shall
be joint and several.
(i) This Agreement, and Bank’s liability to Applicant for action or omission
under or in connection with this Agreement or a Credit, shall be governed by the
law, including particularly the Uniform Commercial Code (the “UCC”) Article 5,
of the State of New York in effect at the time of issuance of the Credit. The
provisions, definitions, interpretations, and practices of the Uniform Customs
and Practice for Documentary Credits published by the International Chamber of
Commerce (the “UCP”) in effect at the time of issuance of each Credit are
incorporated by reference as an aid to the interpretation of this Agreement. To
the extent permitted by applicable law, this Agreement shall prevail in case of
conflict with the UCP or the UCC, and the UCP shall prevail in case of conflict
between the UCP and UCC. If a standby Credit is issued (or pre-advised) subject
to a comprehensive statement or rules of standby letter of credit practice
(e.g., International Standby Practices 1997 Edition), then such statement or
rules shall be substituted for the UCP. This Agreement shall be construed to
assure Bank’s compliance with banking regulation on the scope, safety and
soundness, and other provisions on independent undertakings (e.g., 12 C.F.R.
Section 7.1016, as published in 61 FR4849). All obligations of Applicant and
rights of Bank expressed in this Agreement shall be in addition to and not in
limitation of those provided by applicable law, including, without limitation,
the law relative to estoppel, mistake, unjust enrichment, subrogation and
mitigation of loss or damage.
(j) Any notice or demand to be given hereunder shall be duly given if delivered
by hand or courier or mailed to Applicant or Bank at the address, fax or telex
number shown on the signature page of this Agreement (or at such other address,
fax or telex number as such party may notify the other in accordance with these
notice provisions), and shall not be effective until actually received by such
party, unless the intended recipient fails to maintain or fails to notify of any
relevant change of its name, address or number.
(k) Any action to enforce a right or obligation under or arising out of this
Agreement must be commenced within one year of the expiration of the Credit or
one year after the cause of action accrues, whichever is later. A cause of
action accrues when the breach occurs, regardless of the aggrieved party’s lack
of knowledge of the breach. For purposes of this provision, a cause of action
against Applicant to indemnify Bank continues to accrue until the validity and
amount of any indemnifiable liability is finally determined against Bank.
(l) Any dispute, controversy or claim arising out of or in relation to this
Agreement, any Credit or any application or request to issue a Credit, or the
breach, dishonor, termination or invalidity thereof, shall be finally settled by
arbitration administered by the International Center for Letter of Credit
Arbitration, Inc., Gaithersburg, MD 20879, under its Rules of Arbitration
(1996).
(m) This Agreement shall survive expiration or other discharge of any Credit.
(n) This Agreement confers no right or benefit upon any person other than the
parties to this

 



--------------------------------------------------------------------------------



 



Agreement and their respective permitted successors and assigns. Without
limiting the foregoing, nothing in this Agreement shall affect Bank’s
obligations or the beneficiary’s rights under a Credit or any pre-advice of its
issuance, except to the extent repeated in such Credit or pre-advice.
(o) Bank is authorised to act and rely on any application for or application for
amendments to Letters of Credit (together “Applications”, and each of them an
“Application”) from each Applicant received through Bank’s electronic banking
software. Bank has no obligation to verify the accuracy of the applications and
data contained therein. Each Applicant will indemnify Bank against all losses,
liabilities, actions, proceedings, claims, demands, damages, costs and expenses
which may be incurred or suffered by Bank as a result of, arising from or in
connection with any of the Applications and/ or the accepting or relying by Bank
of any of the Applications.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto each have caused this Agreement to
be duly executed by a duly authorized officer as of the date first above
written.

              THE HONGKONG AND SHANGHAI BANKING
CORPORATION LIMITED
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Address for Notices:
The Hongkong and Shanghai Banking Corporation Limited
1 Queens Road Central
Hong Kong
 
            Attention:       HKH Corporate Banking, 11/ F
                       International Division
 
            Telex: 73205 HSBC HX
 
            [                                                            ]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Address for Notices:

 